Citation Nr: 0911312	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-09 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to a right knee condition.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel






INTRODUCTION

The Veteran had active military service from April 1967 to 
August 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which, in pertinent part, denied entitlement to 
service connection for spina bifida S1 and lumbar scoliosis.  

The issue has been re-characterized to comport to the 
evidence of record, particularly the Veteran's VA Form-9 
substantive appeal to the Board.

A May 2008 Board decision denied the Veteran entitlement to 
service connection for a right knee disability, a right arm 
disability, post-traumatic stress disorder (PTSD), a 
bilateral foot disability, a bilateral ankle disability, a 
left hip disability, bilateral hearing loss, and tinnitus.  
Thus, those issues are no longer before the Board.  See 38 
C.F.R. § 20.1100 (2008).  The May 2008 Board decision also 
remanded the Veteran's current claim for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his low back disability resulted 
from a right knee and back injury during service and is 
secondary to his current right knee condition.

In May 2008 the Board remanded the Veteran's current claim 
for additional development, to include a VA examination 
regarding the etiology of the Veteran's claimed low back 
disability.  In the instructional paragraphs of the May 2008 
Board remand, it was noted that the examiner must "note and 
specifically address" in his opinion the August 2005 private 
chiropractic opinion of record and service treatment records 
(STRs) dated in 1967, which indicate that the Veteran injured 
his right knee.  A VA examination was conducted in July 2008, 
and the examiner opined that it is not at least as likely as 
not that the Veteran's chronic lumbar strain with 
degenerative disk disease is related to any injury incurred 
during active service, particularly the injury reflected in 
his STRs.  The examiner specifically noted that in rendering 
his opinion he reviewed records dated September 22, 2004, and 
March 12, 2004.  A review of the evidence of record indicates 
that there is a VA treatment record dated March 12, 2004, 
which notes that the Veteran reported injuring his back 
during service, and that the rating decision currently on 
appeal is dated September 22, 2004.  

There is no indication that the July 2008 VA examiner 
reviewed the private chiropractic opinion dated in August 
2005, which notes that the Veteran's in-service injury caused 
his joints to become misaligned (subluxated) in 1967, and 
that this caused a shift in weight bearing that resulted in 
disc degeneration as evidenced at the L5-S1, and he certainly 
did not address the August 2005 opinion as part of the 
rationale for his conclusion that there is no relationship 
between the Veteran's current disability and service.  Thus, 
the Board's remand orders have not been accomplished.

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  A 
second remand is therefore necessary.  38 C.F.R. § 19.9 
(2008).

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may result in denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2008). 






Accordingly, the case is REMANDED for the following action:
 
1.  Schedule the Veteran for a VA medical 
examination to determine the etiology of 
any current low back disability.  The 
examiner should conduct a thorough 
examination of the Veteran's low back.  
The examiner must provide an opinion as to 
whether it is at least as likely as not 
that the Veteran's low back disability is 
related to any injury incurred during 
active service, in particular, the injury 
reflected in his STRs.  A complete 
rationale must be provided for all 
opinions. 

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
note and specifically discuss in his 
opinion and in the rationale for his 
opinion the August 2005 private 
chiropractic opinion of record and SMRs 
dated in 1967, indicating that the Veteran 
injured his right knee.  

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




